Citation Nr: 0319775	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
onychocryptosis (claimed as a bilateral foot condition).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for 
service connection for bilateral onychocryptosis, a skin 
disorder, headaches and vertigo.  The veteran filed a timely 
appeal to these adverse determinations.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn by the veteran.  See 38 C.F.R. §§ 19.75, 20.703, 
20.704 (2002).  The veteran's claim is now properly before 
the Board for appellate review.

The issues of service connection for headaches and service 
connection for vertigo will be addressed in the REMAND 
section immediately following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  On May 14, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of the RO's denial 
of his claim for service connection for bilateral 
onychocryptosis was requested.

3.  The veteran's claims file contains no competent evidence 
which indicates that his current skin disorder is related to 
his military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of his claim for service connection for 
bilateral onychocryptosis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).

2.  A skin disorder was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Onychocryptosis

The veteran originally appealed the RO's denial of his claim 
for bilateral onychocryptosis, claimed as a bilateral foot 
condition.  On May 14, 2003, following the certification of 
the veteran's appeal to the Board, the Board received a 
signed statement from the veteran indicating that "Vet has 
stated at this point he wishes to withdraw condition for 
appeal for left and right foot condition."  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2002).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration .  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.




II.  Service Connection for a Skin Disorder

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision denying service connection for a 
skin disorder dated in January 2000, in the rating decision 
on appeal dated in February 2002, in the statement of the 
case (SOC) issued in May 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim for service 
connection for a skin disorder, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes and examination reports, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board also 
finds that, in light of the complete lack of any inservice 
evidence of any of the skin disorders shown on post-service 
examinations, there is no need to request a VA examiner's 
opinion regarding a nexus, or link, between the veteran's 
current skin disorders and service, as such an opinion would, 
of necessity, be purely speculative.  Under the VCAA, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2002).  In this case, 
there is simply no evidence that the veteran suffered from 
any of his post-service skin problems in service.  
Furthermore, no diagnosis of a skin disorder was ever 
rendered in service.  Thus, an examination is not required.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal, and 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the issue of service connection for a 
skin disorder includes his service medical records.  A review 
of these documents reveals that in October 1971, the veteran 
was seen for complaints of "razor burns," and a shaving 
profile was requested.  No diagnosis was rendered at that 
time.  It appears that the no-shaving profile was not 
granted, as the veteran was again seen for similar complaints 
in December 1972, at which time he complained of shaving 
irritation, and again requested a shaving waiver.  On 
physical examination, the veteran's face showed a few minimal 
lesions of pseudofolliculitis barbae, but was noted to be 
otherwise normal.  The examiner noted that the veteran did 
not want to shave because it irritated him.  There was no 
rash present.  The examiner rendered a diagnosis of "no 
disease," and refused to grant a no-shaving profile.  In May 
1973, as part of his service separation examination, the 
veteran completed a Report of Medical History.  At that time, 
he checked the box for "No" when asked whether he had ever 
had, or presently had, skin diseases.  At the time of the 
actual Report of Medical Examination later that same day, the 
examiner indicated that the veteran's skin was "normal," 
and did not note the presence of any skin abnormalities or 
disorders.

In July 1999, the veteran underwent a VA dermatological 
examination.  At that time, the veteran reported a history of 
intermittent generalized scapular eruptions since 1971.  
Physical examination revealed a scaly plaque on the right 
forearm, a hyperpigmented plaque on the lower leg, and 
interdigital scaling bilaterally.  The examiner rendered a 
diagnosis of a need to rule out a fungal infection, i.e., 
tinea corporis.

The veteran also underwent a VA neurological examination in 
July 1999.  Although this examination focused on non-
dermatological complaints and findings, a diagnosis of an 
eczema rash of the arms was rendered.

Also relevant are outpatient treatment notes dated from 
September 1990 to February 1999 from HealthFirst, a private 
health care facility.  These notes reflect several complaints 
and findings of skin problems, including a diagnosis of 
contact dermatitis of the forearms, ears and back of head in 
July 1994, a finding of many circular macular lesions on the 
arm and left thigh, with diagnoses of lichen planus and rule 
out psoriasis in January 1996, a finding of a rash over the 
right leg and calf, with a diagnosis of questionable 
dermatitis psoriasis in April 1994, and a finding of a mild 
blistering welt-like erythematous rash on the lower gluteus 
and inner thigh bilaterally, with a diagnosis of 
pruritis/rash in January 1999.  The etiology and date of 
onset of these problems were not provided.

The Board observes that several other items of evidence 
reflect complaints, findings, and diagnosis of skin disorders 
of the feet and toenails, including VA outpatient treatment 
notes dated in April 1999, August 1999, March 2000, June 
2000, February 2001, and June 2001, as well as the report of 
a VA feet examination conducted in December 2001.  Diagnoses 
rendered at these times included onychocryptosis, onychauxis, 
macerated interspaces, HDS bilaterally, hyperhidrosis, and 
hallux abducto valgus bilaterally.  However, as the veteran 
has specifically withdrawn his claim for service connection 
for a "left and right foot condition," to include 
onychocryptosis, the Board shall limit its analysis of the 
veteran's claim for service connection for a skin disorder to 
areas of the body other than the veteran's feet.

Following a review of the evidence, the Board finds that 
while the veteran has been diagnosed as suffering from 
various skin conditions in recent years, including possible 
tinea corporis, an eczema rash of the arms, contact 
dermatitis of the forearms, ears and back of head, lichen 
planus, rule out psoriasis, possible dermatitis psoriasis, 
and pruritis/rash, no medical professional has ever related 
these skin problems to the veteran's military service, nearly 
30 years prior to the first documented post-service diagnosis 
of such a disorder.  Although the examiner who conducted the 
July 1999 VA dermatological examination noted that the 
veteran had a history of intermittent generalized scapular 
eruptions "since 1971," this notation appears to merely 
reflect a recordation of historical information relayed by 
the veteran, rather than indicating a medical opinion 
relating current skin problems to this time, particularly as 
it was contained in the section of the report entitled 
"Medical History (Subjective Complaints)."  Furthermore, 
this reported history is not supported by the other evidence 
of record, since, as noted above, the veteran's service 
medical records themselves are entirely negative for 
contemporaneous complaints or diagnoses of, or treatment for, 
skin problems on the veteran's body in 1971, 1972, or 1973 
(save for the complaints of razor burn, for which no 
diagnosis was rendered).  The Board also observes that the 
veteran's statement that his skin problems began in 1971 is 
inconsistent with the VA Form 21-528, Veteran's Application 
for Compensation or Pension, which the veteran completed in 
April 1999, at which time he clearly indicated that his 
"skin disease" began in 1980, several years after 
discharge.  In any case, "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current skin problems are related to his active military 
service.  However, as the evidence does not indicate that the 
veteran possesses any medical expertise, he is not qualified 
to express an opinion regarding any medical causation of his 
current skin disorders.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current skin disorders, first diagnosed 
in 1999, are related to his military service several decades 
earlier cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a skin disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal of the denial of service connection for bilateral 
onychocryptosis (claimed as a bilateral foot condition) is 
dismissed.

Service connection for a skin disorder is denied.


REMAND

After reviewing the veteran's claims file, the Board notes 
that several items of evidence with potential relevance to 
two of the issues on appeal were received by the VA 
subsequent to the issuance of the statement of the case (SOC) 
regarding the issue on appeal in May 2002.  However, it does 
not appear that this newly submitted evidence has been 
considered in a subsequent supplemental statement of the case 
(SSOC) or that the veteran has waived initial review of the 
evidence.  The Board observes that this evidence, to 
particularly include the report of a psychological 
examination conducted in May 2003 by Douglas O. Brady, Ph.D., 
a psychologist in private practice, appears to be pertinent 
to the veteran's claims for service connection for a 
headaches and vertigo.

Where, as in this case, additional pertinent evidence is 
received after a statement of the case has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative."  38 C.F.R. § 19.31 
(2002); see also 38 U.S.C.A. § 7105(d) (West 2002).  As a 
consequence, the Board determines that the veteran's claim 
must be remanded for correction of this procedural defect in 
accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.9 
(2002); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that significant portions of the Board's new procedures for 
internal development of claims, which allowed for initial 
Board consideration of newly-obtained evidence without prior 
referral to the RO, were invalid).  

Under the circumstances of this case, the Board finds that 
additional adjudication by the RO is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:	

The RO should consider the veteran's 
claims for service connection for 
headaches and vertigo in light of the new 
evidence received since the time of the 
most recent May 2002 SOC issued for these 
two claims.  If a VA examination is 
considered necessary it should be 
scheduled.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



